 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Employment Agreement


Aihua Hu


This EMPLOYMENT AGREEMENT (“Agreement”), dated June 27, 2007 is by and between
Shanghai Aohong Chemical Co. Ltd. (“Aohong”), and Aihua Hu (“Hu” “EMPLOYEE).


WHEREAS, the EMPLOYEE desires to work with Shanghai Aohong Chemical Co. Ltd. and
Shanghai Aohong Chemical Co. Ltd. desires to engage the services of the Employee
under the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:


1. Title. The Employee’s title for his new position at Shanghai Aohong Chemical
Co. Ltd. will be CEO as of the date this Agreement is signed and thereafter, so
long as the Employee is associated with Shanghai Aohong Chemical Co. Ltd.  as an
Employee.


2. Duties. The Employee will be in charge of our operations as it relates to
Shanghai Aohong Chemical Co. Ltd.  The Employee agrees to devote all of his/her
time and efforts to the performance of his duties as an Employee of Shanghai
Aohong Chemical Co. Ltd.  The Employee also agrees that he/she will advise
Shanghai Aohong Chemical Co. Ltd of other business pursuits outside of Shanghai
Aohong Chemical Co. Ltd.


3. Compensation.


A. The Employee shall receive an annual compensation of $16,000.


B. Bonus Compensation: Shanghai Aohong Chemical Co. Ltd. shall in it own
discretion award the Employee with additional forms of compensation.  This
additional compensation will be awarded in the sole discretion of Shanghai
Aohong Chemical Co. Ltd. and may be in the form of securities or cash.


C. The Employee shall entitle to purchase 1,000,000 shares of common stock of
Sense Holdings, Inc. (“SEHO”) at $0.20/per share during his tenure.




4. Term.  The term of the employment agreement shall be for a period of 60
months from the date of hire.  The date of hire should be from June 27, 2007
through June 27, 2012.


5. Representations and Warranties. The Employee hereby represents warrants and
agrees that: (i) In charge of the business operation and all other daily
management of Shanghai Aohong Chemical Co. Ltd. (ii) he/she has required the
necessary approval to be engaged by Shanghai Aohong Chemical Co. Ltd. (iii) all
statements, representations and warranties made by him/her in the pre hire
questionnaire in connection with his/her Employee by and association with
Shanghai Aohong Chemical Co. Ltd. are true, correct and complete in all
respects; and (vi) he/she is under no contractual or other restriction or
obligation that would be violated by his /her status with Shanghai Aohong
Chemical Co. Ltd.


6. Confidentiality. The Employee acknowledges and agrees that, during the period
of his engagement with Shanghai Aohong Chemical Co. Ltd., he/she will have
access to confidential, proprietary, strategic and sensitive information
relating to Aohong’s business and affairs and the business and affairs of its
affiliates and clients, including, without limitation, materials used for
identifying clients, client information and lists, information concerning
ongoing and potential assignments, internal operating procedures, business
plans, projections, valuations techniques, financial models and research
data.  The Employee also acknowledges and agrees that such information is
special and unique to Shanghai Aohong Chemical Co. Ltd. and its affiliates and
clients.  The Employee hereby agrees and convenes that, without Aohong’s prior
written permission, he/she will not, directly or indirectly, publish, disclose
or make accessible to any other person, firm, corporation, organization or
entity, including, without limitation, any member of his family, either during
or after the period he/she is engaged by Aohong, any confidential, proprietary,
strategic or sensitive information whatsoever relating, directly or indirectly,
to Aohong’s clients, including such clients’ names, business, or affairs or the
business or affairs of any of Aohong’s affiliates or clients, that he/she may
learn or initiate and develop a business relationship with during his Employment
by Shanghai Aohong Chemical Co. Ltd, whether or not such information is
specifically designated as confidential, proprietary, strategic or
sensitive.  In addition, the Employee agrees to return to


 
 

--------------------------------------------------------------------------------

 


Shanghai Aohong Chemical Co. Ltd all tangible evidence of such information in
their original form (paper, electronic or magnetic), which may be in his/her
possession, custody or control prior to or at the termination of his engagement.


7. Non-Solicitation. The Employee hereby further agrees that, for a period of
two(2) years after the effective date of the termination of his engagement,
he/she shall not, directly or indirectly, do any of the following: (i) reveal
the name of, contract, solicit, persuade, interfere with or endeavor to entice
away from Shanghai Aohong Chemical Co. Ltd or any of its affiliates, any of
their respective clients, agents, representatives or Employees; or (ii) employ
or offer to employ any person who, at any time up to the effective date of such
termination, was an Employee, agent or representative employed or retained by
Shanghai Aohong Chemical Co. Ltd or any of its affiliates within a period of
one(1) year after such person is no longer employed or retained by Shanghai
Aohong Chemical Co. Ltd or any of its affiliates.  Provided, however, that the
restriction set forth in clause (i) above shall not apply to the solicitation of
any of the clients serviced by the Employee while engaged by Shanghai Aohong
Chemical Co. Ltd.  The parties hereto agree that nothing in this Agreement shall
restrict or prohibit Shanghai Aohong Chemical Co. Ltd, Inc. from soliciting any
or all clients serviced by the Employee while he/she was engaged by Shanghai
Aohong Chemical Co. Ltd.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


ACCEPTED AND AGREED TO:





 
Shanghai Aohong Chemical Co. Ltd
     
Dated: June 27, 2007
By:
/s/ Dore Perler
   
Dore Perler
     
Dated: June 27, 2007
By:
/s/ Aihua Hu
   
Aihua Hu
     





 

